DETAILED ACTION
Summary
	This is an Allowability Notice in reply to the amendments filed 30 June 2022 for the application filed 04 June 2020. Claim 1 is pending (Claim 1 is amended; and Claims 2-13 are canceled).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application (371 of PCT/CN2019/088534 filed 27 May 2019) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Acknowledgment is made of applicant’s claim for foreign priority (CN201810785696.1 filed 17 July 2018) under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claim 1 is allowed.
The following is an examiner’s statement of reasons for allowance:
The claimed invention is directed to a method of treating heavy metal wastewater, wherein a quinone-based hollow fiber membrane of a membrane bioreactor filters a first homogenized heavy metal wastewater in a circulating anaerobic-oxic treatment. The membrane comprises 10-15% by mass of quinone and requires a number of conditions related to the properties of the wastewater and treatment parameters, including flux, average pore size, hydraulic retention time, redox potential, time of treatment, sludge concentration, and dissolved oxygen concentration. The prior art of record discloses or makes obvious nearly all claimed limitations. TAKANORI et al. (JP 2016013537 A) discloses the treatment of a heavy metal-containing wastewater by first homogenizing the wastewater, treating the homogenized wastewater in an anaerobic tank followed by aerobic treatment, and recirculating the wastewater using hollow fiber membranes. TANG et al. (CN 103724668 A) further discloses the use of quinone-based membranes to advantageously accelerate and strengthen the biological degradation of waste. However, neither TAKANORI nor TANG, singly or in combination, disclose or make obvious the claimed quinone-based hollow fiber membrane comprise 10-15% by mass of quinone. For this reason, the claimed invention is not obvious over the prior art.
The Examiner further notes that the treatment of heavy metal wastewater using quinones has long been known in the art, e.g., ABDEL SALAM et al. (Journal of Advanced Research, 2011, 2, 297-303) discloses the use of quinone-based adsorbents (§Characterization of adsorbents, pg. 298) for removing heavy metals from polluted wastewaters, and RICORDEL et al. (Separation and Purification Technology, 24, 2001, 389-401) similarly discloses the use of quinone-based adsorbents (§3.1.4, pg. 393) for removal of heavy metals from polluted surface and groundwater.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN B HUANG whose telephone number is (571)270-0327. The examiner can normally be reached 9 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on (571)272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ryan B Huang/Primary Examiner, Art Unit 1777